SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 QUINTEC CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification Number) Av. Vitacura 2670 Piso 15, Incorp Services, Inc. Av. Vitacura 2670 Piso 15, Las Condes, 2360 Corporate Circle, Suite 400, 7550098, Chile Henderson, NV, 89074-7722 +12300206711 (702) 866-2500 (Address and telephone number of registrant's (Name, address and telephone executive office) number of agent for service) Approximate date of commencement of proposed sale to the public : As soon as practicable after the effective date of this registration statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting Company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit 1 Proposed Maximum Aggregate Offering Price Amount of Registration Fee 2 Common Stock, $0.001 par value 30,000,000 $0.003 $90,000 $11.59 (1) The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee pursuant to sections 6 (b), 13(e), or 14(g) of the Securities Act of 1933. The offering will conclude at the earlier of the sale of all shares or 120 days after this registration statement becomes effective with the Securities and Exchange Commission. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THE REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1(A) MAY DETERMINE. 2 The net proceeds to us from the sale of up to 30,000,000 shares offered at a public offering price of $0.003 per share will vary depending upon the total number of shares sold. Regardless of the number of shares sold, we expect to incur offering expenses estimated at approximately $10,000, $5,000 for legal and $5,000 for accounting. The table below shows the intended net proceeds from this offering we expect to receive for scenarios where we sell various amounts of shares. 25% 50% 75% 100% Shares Sold 7,500,0000 15,000,000 22,500,000 30,000,000 Gross Proceeds $22,500 $45,000 $67,500 $90,000 Less Offering Expenses $10,000 $10,000 $10,000 $10,000 Net Offering Proceeds Prior to this registration, there has been no public trading market for the common stock of Quintec Corp., and it is not presently traded on any market or securities exchange. 30,000,000 shares of common stock are being offered for sale by the Company to the public. The price per share will be $0.003 for the duration of the offering. Funds raised under this offering will not be held in trust or in any escrow account and all funds raised regardless of the amount will be available to the Company. Our president and sole director will be responsible for the sale of shares. This investment involves a high degree of risk. A complete loss of the investment should be considered before deciding to invest in our Company. See “Risk Factors” beginning on page 14. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. As of the date of this prospectus there is currently no market for the company’s shares. The offering will conclude at the earlier of the sale of all shares or 120 days after this registration statement becomes effective with the Securities and Exchange Commission. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board upon the effectiveness of this registration statement, but there can be no assurance that we will be able to secure one. We intend to offer our stock for sale in all jurisdictions that our prospectus is valid in and are not limited to any region or country. We plan on operating our business in South America, starting in Chile. The informationin this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 The Company is an emerging growth company, but the company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to section 107(B) of the Jump Start Business Act of 2012. An emerging growth company could be capable of taking advantage of several exceptions. See page 7 for a discussion of these exceptions. The date of this prospectus is , 2014. 4 TABLE OF CONTENTS Page No. Part I Summary Information 7 Summary of the Offering 12 Summary of Financial Information 13 Risk Factors 14 Use of Proceeds 23 Determination of Offering Price 24 Dilution 24 Plan of Distribution 24 Description of Securities to be Registered 27 Interests of Named Experts and Counsel 29 Description of Business 30 Available Information 34 Legal Proceedings 35 Financial Statements 35 Management’s Discussion and Analysis of Financial Condition and results of Operations 47 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 50 Directors and Executive Officers 50 Executive Compensation 51 Security Ownership of Certain Beneficial Owners and Management 53 Certain Relationships and Related transactions 54 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 55 Part II Other Expenses of Issuance and Distribution 55 Indemnification of Directors and Officers 56 Recent Sales of Unregistered Securities 56 Exhibits and Financial Statement Schedules 56 Undertakings 57 Signatures 59 5 DEALER PROSPECTUS DELIVERY OBLIGATION Until , (90 days after the effective date of this prospectus) all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 6 SUMMARY INFORMATION This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to "we," "our," "us" and “Quintec” refer to Quintec Corp. Quintec Corp. is a development stage company incorporated in the State of Nevada on May 23, 2013 with a fiscal year ending January 31. We intend to establish kiosks within shopping centres, and other areas with significant consumer traffic, equipped with a 3D printing machine, printing materials, and design files. We plan on equipping the kiosks in such a manner that customers will be able to choose, or even provide, printing designs which we can complete for them while they wait. These kiosks will be marketed under the brand name “3D Xpress”. At this time, we have purchased a 3D printing machine are in the process of identifying and securing the optimal location for our initial “3D Xpress” kiosk. We have not yet implemented our business model and to date, has generated no revenues. Our office is located at Av. Vitacura 2670 Piso 15, Las Condes,7550098, Chile and our telephone number is +123002206711. Our registered statutory office is located at 2360 Corporate Circle, Suite 400, Henderson, NV, 89074-7722. We do not own any property. We estimate that the sale of 100% of the shares offered herein would allow us to implement our business plan and provide sufficient proof of concept to expand our operations. Selling at least 75% of the offered shares herein would allow us to keep our status current with the SEC and implement our Plan of Operations, though with some compromises. We estimate that the sale of at least 50% of the shares offered herein would allow us to keep our status current with the SEC but we would likely need more funds to implement our Plan of Operations. If we sell less than 25% of the shares offered herein, we would need more funds to implement our Plan of Operations and maintain our reporting obligations. Our company will use the funds available to pay for the expenses related to this offering and the expenses to maintain our reporting status for 12 months after the effective date. Our plan of operations is based on the net proceeds from this offer (Gross proceeds less Expenses related to this offering, estimated at a fixed cost of $10,000 and expenses to maintain our report status for 12 months after effective date, estimated at a fixed cost of $17,500). For full disclosure; see our Use of Proceeds table further in this prospectus. Our sole officer and director owns 100% of the outstanding shares and will own 40% after this offering is completed, if all the offered shares are sold. 7 Being an Emerging Growth Company We are an emerging growth company, but we have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to section 107(B) of the Jump Start Business Act of 2012. An issuer remains an emerging growth company until the earliest of: a. The last day of the fiscal year during which it had total annual gross revenues of $1 billion or more; b. The last day of the fiscal year following the fifth anniversary of its initial public offering date; c. The date on which it has, during the previous three-year period, issued more than $1 billion in non-convertible debt; or d. The date on which it is deemed to be a “large accelerated filer”, as defined in section 240.12b–2 of title 17, Code of Federal Regulations, or any successor thereto. An emerging growth company could be capable of taking advantage of several exceptions, such as: · Exemption under Sections 14(a) and (b) of the Securities Exchange Act of 1934, which would reduce the regulatory requirements relating to the disclosures, reports and communications that are typically associated with the process of public registration and permit the engagement in certain communications with potential investors who are qualified institutional buyers or institutions that are accredited investors. Pursuant to Section 105(c) of the JOBS Act, Section 5 of the Securities Act will be amended to permit an emerging growth company or any person authorized to act on behalf of an emerging growth company to engage in oral or written communications with potential investors that are qualified institutional buyers or institutions that are accredited investors. · Say-On-Pay. Section 14A(e) of the Exchange Act has been amended to exempt emerging growth companies from the “say-on-pay”, “say-on-pay frequency” and “say-on-golden parachute” requirements that were enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act. After cessation of emerging growth company status, if an issuer was an emerging growth company for less than two years after its initial public offering date, it must hold a say-on-pay vote no later than the end of the three-year period beginning on the date it is no longer an emerging growth company. Any other company that has ceased to be an emerging growth company must hold a say-on-pay vote no later than the end of the one-year period beginning on the date it is no longer an emerging growth company. In addition, following cessation of emerging growth company status, a company will become subject to the say-on-pay-frequency and say-on-golden parachute provisions of Rule 14a-21 promulgated under the Exchange Act. · Pay-versus-Performance. Section 14(i) of the Exchange Act has been amended to exempt emerging growth companies from the pay versus-performance requirements that were enacted as part of the Dodd-Frank Act. The SEC has not yet finalized the regulations implementing the pay-versus-performance requirements of the Dodd-Frank Act. 8 · CEO Pay Ratio Disclosure. Section 953(b)(1) of the Dodd-Frank Act has been amended to exempt emerging growth companies from the requirement to compare CEO compensation to the median of the annual total compensation of all employees of the issuer other than the CEO. The SEC has not yet finalized the regulations implementing the pay ratio disclosure requirements of the Dodd-Frank Act. · Compensation Disclosures. Emerging growth companies may comply with the less burdensome executive compensation disclosure requirements applicable to any issuer with a market value of less than $75 million of outstanding voting and nonvoting common equity held by non-affiliates. Currently these provisions are set forth in Item 402(l) through (r) of Regulation S-K as applicable to smaller reporting companies. · Financial Statement Requirements. Section 7 of the Securities Act has been revised to require that two years, rather than three years, of audited financial statements be included in any registration statement filed with the SEC by an emerging growth company. Similarly, an emerging growth company need only present its Management’s Discussion and Analysis of Financial Condition and Results of Operations for each period for which financial statements are presented rather than the periods required by Item 303 of Regulation S-K. Furthermore, an emerging growth company need not present selected financial data for any period prior to the earliest audited period presented in connection with its initial public offering. In addition, an emerging growth company need not comply with any new or revised financial accounting standard until such date that a company that is not an “issuer”, as defined in Section 2 of the Sarbanes Oxley Act of 2002 (generally, a nonpublic company), is required to comply with such new or revised accounting standard.
